          Case 1:16-cv-01068-KBJ Document 53 Filed 05/24/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLUMBIA


 CAMPAIGN FOR ACCOUNTABILITY,

                  Plaintiff,

        v.
                                                             No. 1:16-cv-1068 (KBJ)
 UNITED STATES DEPARTMENT OF
 JUSTICE,

                  Defendant.


                               FOURTH JOINT STATUS REPORT

       Pursuant to the Court’s April 27, 2021 Order, Plaintiff Campaign for Accountability

(“Plaintiff”) and Defendant United States Department of Justice (“Defendant”) respectfully

submit this Fourth Joint Status Report to address further proceedings in this case and to propose

a briefing schedule. The parties met and conferred telephonically on April 30, 2021, and by

email on May 6, May 7, May 13, May 21, and May 24, 2021.

       The parties have finalized a joint stipulation of fact which they anticipate will obviate the

need for discovery at this juncture, and are prepared to file cross-motions for summary judgment.

The parties propose the following briefing schedule:

             •   July 9, 2021: Defendant files its motion for summary judgment and any
                 supporting materials, including the parties’ joint stipulation of fact.

             •   August 6, 2021: Plaintiff files its cross-motion for summary judgment and
                 response to Defendant’s motion for summary judgment.

             •   September 2, 2021: Defendant files its response to Plaintiff’s motion and reply in
                 further support of its motion.

             •   September 22, 2021: Plaintiff files its reply in further support of its motion.




                                                   1
          Case 1:16-cv-01068-KBJ Document 53 Filed 05/24/21 Page 2 of 2




The parties thank the Court for its consideration of this matter.

 DATED: May 24, 2021                                  Respectfully submitted,

                                                       /s/ Alex Abdo
                                                      Alex Abdo, Pro Hac Vice
                                                      Stephanie Krent, Pro Hac Vice
                                                      George Wang, Pro Hac Vice
                                                      Knight First Amendment Institute
                                                        at Columbia University
                                                      475 Riverside Drive, Suite 302
                                                      New York, NY 10115
                                                      (646) 745-8500
                                                      alex.abdo@knightcolumbia.org

                                                      Counsel for Plaintiff


                                                      JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General

                                                      ELIZABETH J. SHAPIRO
                                                      Assistant Branch Director

                                                      /s/ Brian C. Rosen-Shaud____________
                                                      BRIAN C. ROSEN-SHAUD
                                                      Trial Attorney (Maine Bar No. 006018)
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L St NW
                                                      Washington, D.C. 20005
                                                      Telephone: (202) 305-7667
                                                      Email: Brian.C.Rosen-Shaud@usdoj.gov

                                                      Counsel for Defendant




                                                  2
